F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  OCT 14 1997
                                      TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                     Clerk


 JOHN ROBERT LEONARD, SR.,

          Plaintiff - Appellant,
                                                             No. 97-1193
 v.
                                                         (D.C. No. 96-S-1812)
                                                         (District of Colorado)
 UNITED STATES OF AMERICA;
 INTERNAL REVENUE SERVICE,

          Defendants - Appellees.




                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       We conclude the district court did not err. We therefore AFFIRM the judgment

substantially for the reasons stated in the district court’s order of dismissal.




                                            ENTERED FOR THE COURT



                                            John C. Porfilio
                                            Circuit Judge




                                              -2-